   Case 5:08-cv-03106-SAC Document 75 Filed 07/02/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MONTGOMERY CARL AKERS,

                             Plaintiff,

          v.                                       CASE NO. 08-3106-SAC

MICHAEL SHUTE, et al.,


                             Defendants.


                                O R D E R

     This matter is a civil rights action filed by prisoner in federal

custody. Plaintiff alleged that his Fourth Amendment rights were

violated by searches of his mail conducted during his incarceration

at the United States Penitentiary, Leavenworth. In March 2010, the

Court granted defendants’ motion to dismiss, or in the alternative,

for summary judgment. Plaintiff’s appeal was dismissed in May 2011

due to his failure to pay the filing fee.

     The matter is now before the Court on a series of filings by

plaintiff seeking a declaration that the judgment is void due to fraud.
Plaintiff specifically seeks relief under Rule 60(b)(4) and 60(d)(3)

of the Federal Rules of Civil Procedure (Doc. 62).

     Rule 60(b) “provides an ‘exception to finality’ that ‘allows a

party to seek relief from a final judgment, and request reopening of

his case, under a limited set of circumstances.’” United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260, 269–70 (2010) (citation

omitted) (quoting Gonzalez v. Crosby, 545 U.S. 524, 528–29 (2005)).
Under Rule 60(b)(4), a court may grant relief from judgment if the

judgment is void. A judgment is void under this provision “only in

the rare instance where [the] judgment is premised either on a certain
      Case 5:08-cv-03106-SAC Document 75 Filed 07/02/20 Page 2 of 3




type of jurisdictional error or on a violation of due process that

deprives a party of notice or the opportunity to be heard.” Espinosa,

559 U.S. at 271.

        Rule 60(d)(3) states that the power to grant relief from judgment

under Rule 60(b) “does not limit a court's power to: (1) entertain an

independent action to relieve a party from a judgment, order, or

proceeding; ... or (3) set aside a judgment for fraud on the court.”

Fraud on the court includes “only the most egregious misconduct, such

as bribery of a judge or members of a jury, or the fabrication of

evidence by a party in which an attorney is implicated.” United States

v. Buck, 281 F.3d 1336, 1342 (10th Cir. 2002) (internal quotation marks

omitted).

        Plaintiff’s motion alleges errors in the facts cited by the Court

in its order granting defendants’ dispositive motion. As thoroughly

explained      by    the   defendants’   response,   the   facts      concerning

plaintiff’s         criminal   history   are   well-settled   from     criminal

proceedings against plaintiff in the District of Kansas1, and those

materials were properly noticed by the Court. Likewise, while
plaintiff ascribes malicious intent to both the defendants’ counsel

and this Court, his claims are unsupported. Plaintiff has not

established grounds for relief under Rule 60, and his motion will be

denied.

        Plaintiff also moves for an order to show cause and for an

evidentiary hearing (Doc. 69) and for the Court to take notice of

pleadings filed by him in a matter filed in the United States District

Court for the District of Columbia (Doc. 70). The Court has considered
these motions and will deny both. Plaintiff’s requests continue to

1   USA v. Akers, 04-cr-20089-KHV.
   Case 5:08-cv-03106-SAC Document 75 Filed 07/02/20 Page 3 of 3




seek additional action by the Court in a matter that was resolved

against him more than ten years ago. He has shown no viable ground

for any relief at this point, and his pleadings appear to be both

malicious and lacking in substance.

    Finally, the Court advises plaintiff that additional filings in

this matter are not encouraged and may be summarily rejected.

    IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to

vacate judgments and for fraud upon the court (Doc. 62) is denied.

    IT IS FURTHER ORDERED plaintiff’s motions for extension of time

(Docs. 64 and 66) are denied as moot.

    IT IS FURTHER ORDERED plaintiff’s motion for order to show cause

and for evidentiary hearing (Doc. 69) and motion to take judicial

notice of pleadings (Doc. 70) are denied.

    IT IS SO ORDERED.

    DATED:    This 2d day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
